SUMMARY ORDER

AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED,
Plaintiff Francis Ogbo appeals from an August 30, 2001 judgment of the District Court granting summary judgment in favor of Defendant New York State Department of Taxation and Finance on Plaintiffs claims under Title VII for race-based and national origin discrimination. 42 U.S.C. § 2000e et. seq.
After carefully considering all of Plaintiffs contentions on appeal, we hereby AFFIRM the judgment of the District Court for substantially the reasons stated in the District Court’s Opinion and Order of August 24, 2001.